Citation Nr: 1822510	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-18 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine condition, to include mechanical back discomfort and disc protrusions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1983 to April 2006.  
This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran also requested a Board Video Conference hearing, which was scheduled for April 2013, but he was deemed a no-show for the hearing.  To date the Veteran has not requested that the hearing be rescheduled.  As such, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(d).

When this matter was previously before the Board in June 2014, it was determined that the requisite new and material evidence had been received to reopen a previously denied claim and the matter was remanded to the RO to inter alia obtain a VA medical examination.  The Board once again remanded the matter in April 2017 for further development. 


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's lumbar spine condition was incurred during service, was caused by active service, or manifested to a compensable degree within one year of separation.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine condition have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

In the March 2018 Appellant's Post-Remand Brief, the Veteran contends there was non-compliance with the April 2017 Board remand due to fact the May 2017 and November 2017 VA medical opinions were provided by a physician assistant.  To the extent that the Veteran asserted that the May 2017 and November 2017 physician assistant was not competent to provide medical opinions, VA regulations specifically provide that "[c]ompetent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  38 C.F.R. § 3.159(a)(1).  The United States Court of Appeals for Veterans Claims (Court) has explicitly rejected the argument that this regulation should be interpreted to require VA to obtain an opinion from a physician.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding "VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide 'competent medical evidence' under § 3.159(a)(1) . . . here, a nurse practitioner.")  The Court further held that a nurse practitioner "by definition, has 'advanced education and clinical training in a specialized are of healthcare . . . [and] can diagnose, prescribe, and perform procedures.'"  20 Vet. App. at 560.  Similarly, a certified physician assistant is defined as "one who has been trained in an accredited program and certified by an appropriate board to perform certain of a physician's duties, including history taking, physical examination, diagnostic tests, treatment, certain minor surgical procedures, etc., all under the responsible supervision of a licensed physician."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1444 (32nd ed. 2012).  Furthermore, other than generally citing the status of the examiner as a physician assistant, the Veteran has not cited any evidence calling the competence of the examiner into question.  Thus, the physician assistant was presumably qualified through education, training, or experience to offer medical diagnoses, statements, and opinions.  

Therefore, the Board notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The Veteran waived RO review of new evidence in January 2018.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).

The Veteran contends his lumbar spine disability is a result of his active service, caused (as noted in a March 2010 lay statement) by lifting heavy equipment when stationed Afghanistan, a major car accident in November 2005, and/or carrying over 120lbs for miles during Infantry and Ranger school.  When he injured his back in Afghanistan, there were no available doctors so he just worked through the pain.

The Board has reviewed the Veteran's service treatment records (STRs) and post-service medical records.  The Veteran received treatment in service for back pain in December 2004 and February 2006 according to the STRs.  The Veteran underwent a VA examination in February 2006, and radiographic evidence revealed a "normal lumbosacral spine."  The Veteran was diagnosed with degenerative disc disease (DDD) of the lumbar spine in April 2014.

The Veteran was afforded a VA orthopedic examination in July 2014.  The examiner noted the Veteran's diagnosis for DDD in April 2014.  The Veteran's records showed an additional normal x-ray in 2011 in the VA treatment records.  In accordance with a Board remand, the Veteran was provided a new medical opinion to address the etiology of the DDD of the lumbar spine in May 2017.  The May 2017 examiner provided an addendum opinion in November 2017 to fully comply with the remand.  The examiner determined there to be a negative nexus between the Veteran's back condition and the Veteran's service.  She said there was no medical or scientific evidence to support the linking the reported back pain in service to the current condition 11 years later.  She acknowledged that the rigors of ranger school, deployments, and heavy lifting could cause an injury, but the evidence did not support such a finding as there was no evidence of chronic pain or of a significant injury in service.  Additionally, there was no pattern of disability displayed in service after the car accident to support a connection between the current condition and the car accident in November 2005.  The Veteran had a normal back examination and X-rays at separation in 2006.  He was diagnosed with mild DDD eight years after separation.  Based on the evidence, the examiner determined it was more likely the Veteran's back condition was due to a post-service injury, overuse syndrome, or the natural process of aging.

Furthermore, the evidence does not show that the DDD of the lumbar spine manifested to a degree of 10 percent or more within one year of discharge.  Specifically, the 2011 x-ray showed a normal lumbar spine; five years after discharge.  Therefore, the Board finds that service connection on a presumptive basis is not warranted.  

The Board notes that the Veteran has reported constant lumbar spine pain since separation from service.  However, the Veteran's medical records do not provide for a diagnosis of a lumbar spine disability until April 2014, and the Veteran's record is negative for positive nexus opinion connecting the Veteran' current lumbar spine disability to his active service.  The Veteran reports lumbar spine pain since service, and he has documented evidence of recurrent lumbar spine pain in service.  However, for VA purposes, a disability is" the impairment of earning capacity" resulting from "a disease, injury, or defect."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Pain alone, without an underlying diagnosed medical condition, disease, or injury, does not constitute a disability on which claim of service connection may be based.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Again, the Board acknowledges the Veteran's lay reports of back pain.  The Veteran is competent to describe current symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis as x-ray imaging is necessary to diagnosis DDD.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, his lay opinion lacks probative value and is substantially outweighed by the 2017 VA examiner's opinion; the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for a lumbar spine condition, to include mechanical back discomfort and disc protrusions, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


